 1   ARKADY ITKIN (SBN 253194)
     arkady@arkadylaw.com
 2
     LAW OFFICE OF A. ITKIN
 3   100 Pine Street, Suite 1250
     San Francisco, CA 94111
 4   Tel.: (415) 640-6765
 5   Fax: (415) 508-3474

 6   Attorney for Plaintiff
     DAVID LUNA
 7
 8   JONATHAN A. KLEIN (SBN 162071)
     jaklein@khiplaw.com
 9   SWETA H. PATEL (SBN 247115)
     spatel@khiplaw.com
10
     MELIS ATALAY (SBN 301373)
11   matalay@khiplaw.com
     KLEIN, HOCKEL, IEZZA & PATEL P.C.
12   455 Market Street, Suite 1480
13   San Francisco, CA 94105
     Tel.: (415) 951-0535
14   Fax: (415) 391-7808
15   Attorneys for Defendant
16   RITE AID CORPORATION
17
18                             UNITED STATES DISTRICT COURT
19                        EASTERN DISTRICT OF CALIFORNIA
20
21   DAVID LUNA,                            )   Case No.: 2:17-CV-01641-JAM-KJN
22                                          )
                  Plaintiff,                )   JOINT STIPULATION TO
23                                          )   CONTINUE EXPERT WITNESS
24
           vs.                              )   DISCLOUSRE AND RELATED
                                            )   DISCOVERY DATES; PROPOSED
25   RITE AID CORPORATION; and              )   ORDER
26
     DOES 1 through 100, inclusive,         )
                                            )   Action Filed: July 7, 2017
27                Defendants.               )   Trial Date: June 24, 2019
                                            )
28

              JOINT STIPULATION REGARDING EXPERT WITNESS DISCLOSURE
                          DEADLINES AND [PROPOSED] ORDER
 1           Plaintiff David Luna and Defendant Rite Aid Corporation (collectively
 2   herein “the parties”), by and through their respective counsel, enter into the
 3   following stipulation to continue expert witness disclosures and all related dates:
 4           1.      The parties exchanged their first round of written discovery responses
 5   in January and February 2018.
 6           2.      Plaintiff’s mental and physical health are at issue in this action.
 7           3.      Plaintiff was deposed on October 30, 2018. Due to unexpected and
 8   unavoidable technical difficulties occasioned by the court reporter, Plaintiff’s
 9   deposition was unable to be completed. The parties agree that Plaintiff’s deposition
10   will continue a second day, which has not yet been set.
11           4.      At deposition, Plaintiff disclosed new information regarding his
12   medical treatment and damages which had not been disclosed in written discovery.
13           5.      No defense witness has yet been deposed.
14           6.      Pursuant to the Court’s Pretrial Scheduling Order of September 19,
15   2017, the parties shall make expert witness disclosures by November 5, 2018.
16   Supplemental disclosures and disclosure of any rebuttal experts shall be made by
17   December 3, 2018.
18           7.      In light of the inability to complete party depositions and the related
19   inability to complete follow-up discovery after said depositions, the parties agree
20   there is good cause to extend the expert witness disclosure, supplemental expert
21   witness disclosures, and disclosure of any rebuttal experts by six (6) weeks.
22   WHEREFORE the parties stipulate as follows:
23           1.      That the currently-scheduled dates for expert witness disclosure,
24   supplemental expert witness disclosures, and disclosure of any rebuttal experts be
25   vacated.
26           2.      That the expert witness disclosure date be continued to December 17,
27   2018.
28           3.      That the supplemental expert witness disclosure and disclosure of any

                  JOINT STIPULATION REGARDING EXPERT WITNESS DISCLOSURE
                              DEADLINES AND [PROPOSED] ORDER
                                          Page 1
 1   rebuttal witness dates be continued to January 14, 2019.
 2         4.      That any and all other dates related to expert witness disclosures be
 3   continued by six (6) weeks.
 4
 5   IT IS SO STIPULATED.
 6
 7
     DATED: November __, 2018                LAW OFFICE OF A. ITKIN
 8
 9                                           /s/
10
                                             ___________________________________
                                             ARKADY ITKIN
11                                           Attorney for Plaintiff
12                                           DAVID LUNA
13
14   DATED: November __, 2018                KLEIN, HOCKEL, IEZZA & PATEL P.C.

15                                           /s/ Melis Atalay
16                                           ___________________________________
                                             JONATHAN ALLAN KLEIN
17
                                             SWETA H. PATEL
18                                           MELIS ATALAY
                                             Attorneys for Defendant
19
                                             RITE AID CORPORATION
20
21
22
23
24
25
26
27
28


                JOINT STIPULATION REGARDING EXPERT WITNESS DISCLOSURE
                            DEADLINES AND [PROPOSED] ORDER
                                        Page 2
 1                                   [PROPOSED] ORDER
 2           Having read the above joint stipulations regarding expert witness
 3   disclosures, and good cause appearing, it is hereby ordered that the above
 4   stipulations are adopted, and all parties must comply with the stipulations as set
 5   forth herein and as follows:
 6           1.      That the currently-scheduled dates for expert witness disclosure,
 7   supplemental expert witness disclosures, and disclosure of any rebuttal experts be
 8   vacated.
 9           2.      That the expert witness disclosure date be continued to December 17,
10   2018.
11           3.      That the supplemental expert witness disclosure and disclosure of any
12   rebuttal witness dates be continued to January 14, 2019.
13           4.      That any and all other dates related to expert witness disclosures be
14   continued by six (6) weeks.
15
16   IT IS SO ORDERED.
17
18   Dated: 11/2/2018
19
20                                             /s/ John A. Mendez_________________
                                               JUDGE A. MENDEZ
21                                             UNITED STATES DISTRICT COURT
22                                             JUDGE
23
24
25
26
27
28


                  JOINT STIPULATION REGARDING EXPERT WITNESS DISCLOSURE
                              DEADLINES AND [PROPOSED] ORDER
                                          Page 3
